 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   MIKE SARIEDDINE,                     Case No. 2:18-cv-03297-CAS-AGRx
12
                      Plaintiff,           [PROPOSED] ORDER GRANTING
13                                         STIPULATED PERMANENT
                vs.                        INJUNCTION BETWEEN
14                                         PLAINTIFF AND DEFENDANTS
     ALIEN VAPOR ENTERPRISES,
15   LLC, a Florida limited liability      Case Filed: April 19, 2018
     company, and GLENN                    Judge:      Hon. Christina A. Snyder
16   POLACEK, an individual,
17
                      Defendants.
18
     ALIEN VAPOR ENTERPRISES,
19
     LLC, a Florida limited liability
20   company,
21                    Counterclaimant,
22              vs.
23   MIKE SARIEDDINE, an
     individual,
24

25                    Counterdefendant.

26

27        On February 11, 2019, Plaintiff and Defendants filed a Stipulated
28   Permanent Injunction.
                                                                 [PROPOSED] ORDER
                                                    (CASE NO. 2:18-cv-03297-CAS-AGR)
 1        AFTER FULL CONSIDERATION of the Stipulated Injunction, and
 2   good cause appearing therefor, the Stipulation is GRANTED.
 3        THEREFORE, IT IS HEREBY ORDERED THAT
 4        Defendants are enjoined in accordance with the Stipulated Permanent
 5   Injunction filed on February 11, 2019.
 6
          ENTERED this 12th day of February, 2019.
 7

 8

 9

10                                                Hon. Christina A. Snyder
                                                  United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      [PROPOSED] ORDER
                                              1
                                                         (CASE NO. 2:18-cv-03297-CAS-AGR)
